DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 32-42 in the reply filed on 7 April 2021 is acknowledged.  Claims 17-31 are withdrawn from consideration.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1110 and 1210.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities: at least elements 1110 and 1210 referenced in at least Figs. 15 and 16 are missing from description in the specification; and the title of the Application “Devices amd Methods for Brain Stimulation” should apparently read --Devices and Methods for Brain Stimulation-.
Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” and “vibration unit” in claims 1 and 32; and “memory unit” and “communications unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
8.	Claims 2-4 and 33-35 are objected to because of the following informalities: at line 5 of claims 2-4 and line 4 of claims 33-35, “from than” should apparently read --from-- or --than--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 8, 32-40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 8 at line 1 recites the limitation "the tactical transducer".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is --the tactile transducer--.
12.	Claim 32 at line 4 recites the limitation "the handheld device".  There is insufficient antecedent basis for this limitation in the claim.  
13.	Claim 32 at line 7 recites the limitation "the pattern sequence".  There is insufficient antecedent basis for this limitation in the claim.  
14.	At line 2 of claim 36, it is unclear if “a controller” is the same as or different than “a controller” recited at line 4 of claim 32.
15.	At line 3 of claim 36, it is unclear if “a pattern sequence” is the same as or different than “a pattern sequence” recited at lines 7-8 of claim 32.
16.	Claim 42 at line 2 recites the limitation "the outer housing".  There is insufficient antecedent basis for this limitation in the claim.  
17.	Claim 42 at line 2 recites the limitation "the human user".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 1-9, 11-16 and 32-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooper et al. (U.S. Pub. No. 2016/0346501).  Regarding claim 1, Hooper et al. (hereinafter Hooper) discloses a device configured to provide stimulation to a head of a human user (Fig. 2), the device comprising: an outer housing 18 defining an internal space and skin facing surface for placement adjacent to or proximate the user’s head (Figs. 1 and 2 and [0055]); a controller contained within internal space of the outer housing ([0057] and [0060] and Fig. 4), wherein the controller is configured to generate a signal corresponding to a pattern sequence ([0011], [0069] and [0071]); and a vibration unit 14 in electronic communication with the controller, the vibration unit being configured to be actuated in response to a signal from the controller so as to generate vibrations that correspond to the pattern sequence ([0054], [0057] and [0060]).  Regarding claim 2, the pattern sequence is one of: a plurality of pulses with each pulse having the same amplitude (Fig. 9 and [0071]); a plurality of pulses having a first pulse at a first amplitude and a second pulse at a second amplitude that is different from than the first amplitude [0071]; or a plurality of pulses having a first pulse at a first amplitude and a second set of pulses with amplitudes, wherein the amplitudes in the second set of pulses are different from the first amplitude in the first pulse.  Regarding claim 3, the pattern sequence is one of: a plurality of pulses with each pulse having the same frequency (Fig. 9 and [0071]); a plurality of pulses having a first pulse at a first frequency and a second pulse at a second frequency that is different than the first frequency [0071]; a plurality of pulses that alternate in succession between a first pulse at a first frequency and a second set of pulses with frequencies, wherein the frequencies in the second set of pulses are different than the first frequency of the first pulse; or a first set pulses and a second set of pulses, wherein the first set of pulses and the second set of pulses have a frequency that varies over a period of time.  Regarding claim 4, the pattern sequence is one of: a plurality of pulses with each pulse having the same pitch; a plurality of pulses having a first pulse at a first pitch and a second pulse at a second pitch that is different from than the first pitch (Fig. 9 and [0071]) (heartbeat comprises a first pulse at a first pitch and a second pulse at a second pitch noticeable at the beginning of systole and then at the end of systole); or a plurality of pulses having a first pulse at a first pitch and a second set of pulses with pitches, wherein the pitches of the second set of pulses are different than the first pitch.  Regarding claim 5, the controller includes a processor [0060], a memory unit [0084], and a communications unit (RFID or Bluetooth [0060]), the memory unit including stored thereon a data file, the data file including the pattern sequence, the processor being configured to generate the signal corresponding to the pattern sequence contained within the data file [0084].  Regarding claim 6, the controller includes memory, the memory including stored thereon a data file, wherein the data file includes the pattern sequence ([0060] and [0084]).  Regarding claim 7, the vibration unit is a tactile transducer configured to convert a current into mechanical vibrations ([0009], [0010], [0054] and [0058]).  Regarding claim 8, the tactile transducer includes a responsive surface that generates the mechanical vibrations when actuated [0060].  Regarding claim 9, the outer housing 18 defines an opening 36 (groove) at the skin facing surface (see reproduction below), wherein the vibration unit 14 (which includes free end 38 of arm 28) is aligned with the opening (Fig. 5b and [0064]).

[AltContent: textbox ([img-media_image1.png])]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]


[AltContent: textbox (“skin facing surface” of outer housing 18)]


Regarding claim 11, the vibration unit 14 is aligned with the skin facing surface of the outer housing 18 along an axis that is substantially perpendicular to the outer housing 18 (see double-ended arrows of elements 14 and 18 above, which are perpendicular with respect to teach other).  Regarding claim 12, the outer housing 18 has a first end, a second end opposite the first end (for reference the first “end” is the side of housing 18 which is near element 26 in Fig. 4 and the second “end” would be the side of housing 18 which is near element 16 in Fig. 4), a top housing component 16 (Fig. 3), a bottom housing component (which is shown as element 18’ in Fig. 5b) opposite the top housing component, and an opening 36 (groove) defined by the bottom housing component (Fig. 5b), and the bottom housing component being configured to face the head of the user (Fig. 2, 3 and [0064]), wherein the vibration unit (which includes free end 38 of arm 28) is aligned with the opening (Fig. 5b and [0064]) so that vibrations emanate from the housing proximate the opening (Fig. 5b and [0064]. Regarding claim 13, the vibration unit is a tactile transducer configured to convert a current into mechanical vibrations ([0009], [0010], [0054] and [0058]).  Regarding claim 14, the vibration unit is a linear transducer ([0009], [0010] and [0054]).  Regarding claim 15, the vibration unit is a haptic element (“touch stimulus” [0064]).  Regarding claim 16, the vibration unit is actuated responsive to detection of one or more predetermined brainwave patterns in the user (“brain activity” [0094]).  Regarding claim 41, the device is a handheld device (capable of being held by a hand as shown in Figs. 1 and 2) and the outer housing 18 is sized and shaped to fit ergonomically and substantially within a hand of the human user (small, disk shape enables ergonomic fit within a hand of a human user as shown in Figs. 1 and 2).
Regarding claim 32, Hooper discloses a method of providing stimulation to a head of a user, the method comprising the steps of: placing a skin facing surface (as shown above) of a device proximate a head of a user (Fig. 2); powering the device to activate a controller contained within the handheld device ([0019], [0057] and [0060]); holding the device in place proximate the head of the user (Fig. 2) so that a vibration unit 14 in electronic communication with the controller generates vibrations that corresponds to the pattern sequence, thereby stimulating the user’s head in accordance with the pattern sequence ([0054] and [0057]-[0060]).  
Regarding claim 33, the pattern sequence is one of: a plurality of pulses with each pulse having the same amplitude (Fig. 9 and [0071]); a plurality of pulses having a first pulse at a first amplitude and a second pulse at a second amplitude that is different from than the first amplitude [0071]; or a plurality of pulses having a first pulse at a first amplitude and a second set of pulses with amplitudes, wherein the amplitudes in the second set of pulses are different from the first amplitude in the first pulse.  Regarding claim 34, the pattern sequence is one of: a plurality of pulses with each pulse having the same frequency (Fig. 9 and [0071]); a plurality of pulses having a first pulse at a first frequency and a second pulse at a second frequency that is different than the first frequency [0071]; a plurality of pulses that alternate in succession between a first pulse at a first frequency and a second set of pulses with frequencies, wherein the frequencies in the second set of pulses are different than the first frequency of the first pulse; or a first set pulses and a second set of pulses, wherein the first set of pulses and the second set of pulses have a frequency that varies over a period of time.  Regarding claim 35, the pattern sequence is one of: a plurality of pulses with each pulse having the same pitch; a plurality of pulses having a first pulse at a first pitch and a second pulse at a second pitch that is different from than the first pitch (Fig. 9 and [0071]) (heartbeat comprises a first pulse at a first pitch and a second pulse at a second pitch noticeable at the beginning of systole and then at the end of systole); or a plurality of pulses having a first pulse at a first pitch and a second set of pulses with pitches, wherein the pitches of the second set of pulses are different than the first pitch.  Regarding claim 36, the method further comprises allowing access to a data file in memory of a controller, wherein the data file includes data that corresponds to a pattern sequence [0084]; and in response to accessing the data file, generating a signal corresponding to the pattern sequence ([0060] and [0084]). Regarding claim 37, the vibration unit is a tactile transducer configured to convert a current into mechanical vibrations ([0009], [0010], [0054] and [0058]).  Regarding claim 38, the vibration unit is a linear transducer ([0009], [0010] and [0054]).  Regarding claim 39, the vibration unit is a haptic element (“touch stimulus” [0064]).  Regarding claim 40, the vibration unit is actuated responsive to detection of one or more predetermined brainwave patterns in the user (“brain activity” [0094]).  Regarding claim 42, the device is a handheld device (capable of being held by a hand as shown in Figs. 1 and 2) and the outer housing 18 is sized and shaped to fit ergonomically and substantially within a hand of the human user (small, disk shape enables ergonomic fit within a hand of a human user as shown in Figs. 1 and 2).

Allowable Subject Matter
21.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 10, while the prior art teaches a device configured to provide stimulation to a head of a human user, the device comprising: an outer housing defining an internal space and skin facing surface for placement adjacent to or proximate the user’s head; a controller contained within internal space of the outer housing, wherein the controller is configured to generate a signal corresponding to a pattern sequence; and a vibration unit in electronic communication with the controller, the vibration unit being configured to be actuated in response to a signal from the controller so as to generate vibrations that correspond to the pattern sequence, wherein the outer housing defines an opening at the skin facing surface, wherein the vibration unit is aligned with the opening, the prior art of record does not teach or fairly suggest a device configured to provide stimulation to a head of a human user as claimed by Applicant, further comprising a cover disposed in the opening and adjacent to the vibration unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791